DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022has been entered.

 Response to Arguments
Applicant's arguments under 35 USC 103, filed 02/18/2022, have been fully considered but they are not persuasive.  Applicant argues the cited prior art fails to teach different PUCCHs being time division multiplexed in the same slot. In support of its argument, the Applicant finds two PUCCHs in Han represent one the same PUCCH format 2 having 7 symbols (page 8 at remarks). In response, the Examiner notes that claim language at issue doesn’t specify different PUCCH format required between two PUCCHs. Because the claim language is silent in this regard, the Examiner is not persuaded by the Applicant’s argument.
Additionally, Han teaches transmit UCI for a first duration, of which a number of symbols is 1 or 2 and a PUCCH for a second duration,  of which a number of symbols is 4 or more and 14 or less, that are time-division multiplexed in same slot (Fig 29, [0154], a PUCCH format for transmitting a UCI, a number of UCI/RS symbol multiplexed in the same slot, The number of UCI/RS symbols, the location thereof, etc. can be freely modified according to a system design, Fig 31,  [0179],  first 2 symbols would be treated as a first duration, rest of 5 symbols would be treated as a second duration, or two symbols used to transmit PUCCH RS and five symbols used to transmit the PUCCH within same slot,  [0181]-[0184], a plurality of UCIs (e.g., CQI+ACK/NACK) can be transmitted through a joint-coded CA PUCCH format at a specific time where a UCI simultaneous transmission event occurs ). 
Note that Han doesn’t limit PUCCH format to 2 for multiplexing  RS and CQI+ACK/NACK in the same slot ([0179], [0184]); and since claimed language doesn’t specify different PUCCH, RS and CQI/ACK/NACK would be treated as different type of PUCCH.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Han ( US 20130100919 A1 ) in view of Li ( US 20180213548 A1).
Regarding claim 13, Han discloses:
A terminal (Fig 35, UE with processor and RF unit) comprising: 
a transmitting section that transmits uplink control information (UCI) using a physical uplink control channel (PUCCH) for a first duration, of which a number of symbols is 1 or 2, and a PUCCH for a second duration, of which a number of symbols is 4 or more and 14 or less, that are time-division multiplexed in a same slot ( Fig 29, [0154], a PUCCH format for transmitting a UCI, a number of UCI/RS symbol multiplexed in the same slot, The number of UCI/RS symbols, the location thereof, etc. can be freely modified according to a system design, Fig 31,  [0179],  first 2 symbols would be treated as a first duration, rest of 5 symbols would be treated as a second duration, or two symbols used to transmit PUCCH RS and five symbols used to transmit the PUCCH within same slot,  [0181]-[0184], a plurality of UCIs (e.g., CQI+ACK/NACK) can be transmitted through a joint-coded CA PUCCH format at a specific time where a UCI simultaneous transmission event occurs );
Han does not explicitly disclose:
a control section that controls so that a number of demodulation reference signals (DMRSs) corresponding to the PUCCH for the first duration and a number of DMRSs corresponding to the PUCCH for the second duration are different in frequency direction.
However, the teaching of a control section that controls so that a number of demodulation reference signals (DMRSs) corresponding to the PUCCH for the first duration and a number of DMRSs corresponding to the PUCCH for the second duration are different in frequency direction different is well known in the art as evidenced by Li.
Li discloses:
a control section that controls so that a number of demodulation reference signals (DMRSs) corresponding to the PUCCH for the first duration and a number of DMRSs corresponding to the PUCCH for the second duration are different in frequency direction ( Fig 4, [0076], [0087], two symbols for PUCCH transmission, one symbol for PUCCH DMRS; Fig 5, [0079], [0081], [0105], four symbols for PUCCH, two symbols used to transmit a PUCCH DMRS in different locations in frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li as mentioned above as a modification to Han, such that the combination would allow to allocate different number of DMRSs with different frequency, in order to adjust UEs to be multiplexed on one resource block, and reduce data transmission latency effectively.
Regarding claim 16, Han as modified by Li discloses all the features with respect to parent claim 13 as outlined above.
wherein the control section determines a configuration of the PUCCH based on a number of bits of the UCI ( Han, [0196], PUCCH format adaptation may be carried out on the basis of the number of UCI bits).
Regarding claim 21, Han as modified by Li discloses all the features with respect to parent claim 13 as outlined above.
wherein a number of bits of the UCI transmitted using the first PUCCH is different form a number of bits of the UCI transmitted using the second PUCCH (Han, Fig 30, [0162], two symbols vs 5 symbols contains different form of bits).

Claim 17 is the method claim corresponding to apparatus claim 13 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 13 respectively above.

Claim 18 is the system claim corresponding to apparatus claim 13 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 13 respectively above. In addition, Han teaches a base station with processor and RF unit (Fig 35), and the base station comprises: a receiving section that receives the UCI ( [0049], Control information that the UE transmits to the BS is referred to as uplink control information (UCI), The UCI is transmitted on a PUCCH.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461